Plaintiff in error, Alex Wilkerson, was convicted on a charge that he did have whiskey in his possession with intent to *Page 690 
sell the same, and was sentenced to be confined in the county jail for thirty days and to pay a fine of $100 and the costs.
No brief has been filed, and the cause was submitted on the motion of the Attorney General to affirm the judgment for failure to prosecute the appeal. For this reason the judgment of the lower court is affirmed, and the cause remanded, with direction to the trial court to enforce its judgment therein.